Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
DRAWINGS OBJECTIONS
	The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly label elements:
	Figures 2,3a, 3b, 5-6, 11: All items
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be labeled in the drawing (that is, suitable legends are needed for above mentioned elements). MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Examiner submits arrows with descriptive labels or a legend describing drawing elements would be sufficient to alleviate this issue. See applicant drawings filed 07/20/2020 in parent case 16/033,858.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Samuelson et al. (U.S. Publication 2017/0280114) in view of Zhang (U.S. Publication 2015/0054946)
As to claim 1, Samuelson discloses a system for automated, in-line inspection of objects comprising:  5an optical acquisition unit and to transmit object image data; at least one laser module (36, Fig. 1 & [0005, 0023-0025, 0027, 0036] discloses a 3D laser scanner LIDAR scanner) configured to capture laser scans of the object 10being inspected and to generate point cloud data representing the scanned object (Scan Room, Fig. 2, Abstract & [0013] discloses scanning a raw space and generating a 3D Point Cloud 20, Fig. 2); a system memory including a database containing CAD models (See Disk, Fig. 2 & [0013, 0021] discloses CAD Models “18” transferred from disk); and a system processing unit configured to: analyze the object image data and select a CAD model from the CAD model database corresponding to the object being inspected ([0029] discloses Once a satisfactory scan 20 of the room had been made, the software would match the generated Point Cloud data to the CAD Model of the same room 26.)
15align the selected CAD model with the point cloud data; ([0027-0030, 0036-0037] discloses advances in 3D scanners enable one to scan a portion of a worksite creating a 3D point cloud of the worksite.  One then uses point cloud alignment algorithms to align the scanned point cloud with a CAD generated model containing the worksite measurements.  A visual overlay of the CAD point cloud and the point cloud of the worksite will enable an experienced architect to validate worksite measurements.) and compare the point cloud data to the CAD model ([0029] discloses Once a satisfactory scan 20 of the room had been made, the software would match the generated Point Cloud data to the CAD Model of the same room 26.)
Samuelson is silent to a transport configured to move an object being inspected along a transport path.
However, Zhang’s [0068-0070, 0073-0075] discloses a transport configured to move an object being inspected along a transport path.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Samuelson’s disclosure to include the above limitations in order to provide optimal object positioning for data capture.
As to claim 7, Samuelson discloses a method for performing in-line inspection of objects comprising: capturing point cloud data representing the object with a laser module (36, Fig. 1 & [0005, 0023-0025, 0027, 0036] discloses a 3D laser scanner LIDAR scanner) (Scan Room, Fig. 2, Abstract & [0013] discloses scanning a raw space and generating a 3D Point Cloud 20, Fig. 2); selecting a CAD model for an object matching the object being inspected based on the captured optical image ([0029] discloses Once a satisfactory scan 20 of the room had been made, the software would match the generated Point Cloud data to the CAD Model of the same room 26.); and comparing the CAD model to the captured point cloud data ([0029] discloses Once a satisfactory scan 20 of the room had been made, the software would match the generated Point Cloud data to the CAD Model of the same room 26.)
Samuelson is silent to positioning an object to be inspected on a transport; moving the object along a transport path using the transport 10capturing an optical image of the object with an optical acquisition unit.
However, Zhang’s [0068-0070, 0073-0075] discloses positioning an object to be inspected on a transport; moving the object along a transport path using the transport 10capturing an optical image of the object with an optical acquisition unit.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Samuelson’s disclosure to include the above limitations in order to provide optimal object positioning for data capture.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelson et al. (U.S. Publication 2017/0280114) in view of Zhang (U.S. Publication 2015/0054946) as applied in claim 1, above further in view of 马孜王文标胡英 (Translated into Ma Ziwang, Wen Biao & Hu Ying) (hereafter “ Hu”) (Chinese Publcation CN-101927391A) 
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claim 2, Samuelson in view of Zhang discloses everything as disclosed in claim 1 but is silent to wherein the system processor is further configured to determine whether the object is defective based on the comparison.
However, Hu’s Abstract for example discloses wherein the system processor is further configured to determine whether the object is defective based on the comparison.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Samuelson in view of Zhang’s disclosure to include the above limitations in order to facilitate automatic damage assessment and rectification. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelson et al. (U.S. Publication 2017/0280114) in view of Zhang (U.S. Publication 2015/0054946) as applied in claim 1, above further in view of Safai et al. (U.S. Publication 2016/0339652)
As to claim 3, Samuelson in view of Zhang discloses everything as disclosed in claim 1 but is silent to wherein the at least one laser module is a laser profilometer having a wavelength in the violet or ultraviolet range.
However, Safai’s [0059] discloses wherein the at least one laser module is a laser profilometer having a wavelength in the violet or ultraviolet range.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Samuelson in view of Zhang’s disclosure to include the above limitations in order to fluoresce the surface and verify that cleaning and surface preparation are within applicable specification ([0059]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelson et al. (U.S. Publication 2017/0280114) in view of Zhang (U.S. Publication 2015/0054946) as applied in claim 1, above further in view of van den Brink (U.S. Patent 4,328,467)
As to claim 4, Samuelson in view of Zhang everything as disclosed in claim 1 but is silent to laser module guides 25restricting movement of the at least one laser module to predetermined directions with respect to the transport path.  
However, van den Brink’s Col. 3 Lines 35-50 discloses laser module guides 25restricting movement of the at least one laser module to predetermined directions with respect to the transport path.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Samuelson in view of Zhang’s disclosure to include the above limitations in order to produce controlled and consistent output distribution.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelson et al. (U.S. Publication 2017/0280114) in view of Zhang (U.S. Publication 2015/0054946) as applied in claim 1, above further in view of Furuta (U.S. Publication 2015/0002598)
As to claim 5, Samuelson in view of Zhang discloses everything as disclosed in claim 1 but is silent to wherein the at least one laser module includes a first laser module and a second laser module, the first laser module and the second 30laser module each including a laser driver, at least one laser sensor, and a microprocessor.
However, Furuta’s [0071] discloses wherein the at least one laser module includes a first laser module and a second laser module, the first laser module and the second 30laser module each including a laser driver, at least one laser sensor, and a microprocessor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Samuelson in view of Zhang’s disclosure to include the above limitations in order to facilitate data measurement stability and measurement error reduction. See [0071]
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelson et al. (U.S. Publication 2017/0280114) in view of Zhang (U.S. Publication 2015/0054946) as applied in claim 1, above further in view of Bryll et al. (U.S. Publication 2009/0088999)
As to claim 6, Samuelson in view of Zhang discloses everything as disclosed in claim 1 but is silent to wherein the system processor is further configured to determine the angular relationship between a field of view of the at least one laser module and the transport path, and to perform a calibration based on determined differences in height between end points of the laser field of view 5due to the angular relationship.  
However, Bryll’s Abstract, [0108] discloses wherein the system processor is further configured to determine the angular relationship between a field of view of the at least one laser module and the transport path, and to perform a calibration based on determined differences in height between end points of the laser field of view 5due to the angular relationship.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Samuelson in view of Zhang’s disclosure to include the above limitations in order to correct optical aberration. (Abstract)




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661